                                      Case 4:20-cv-07683-HSG Document 52 Filed 01/19/21 Page 1 of 5




                               1 Matthew W. Ruan (SBN 264409)
                                 COHEN MILSTEIN SELLERS & TOLL, PLLC
                               2 88 Pine St., Ste 1400
                                 New York, NY 10005
                               3 Telephone: (212) 838-7797
                                 Facsimile: (212) 838-7745
                               4 mruan@cohenmilstein.com

                               5 Benjamin D. Brown (SBN 202545)
                                 Daniel A. Small (pro hac vice)
                               6 COHEN MILSTEIN SELLERS & TOLL, PLLC
                                 1100 New York Ave., N.W., Suite 500, East Tower
                               7 Washington, D.C. 20005
                                 Telephone: (202) 408-4600
                               8 Facsimile: (202) 408-4699
                                 bbrown@cohenmilstein.com
                               9 dsmall@cohenmilstein.com

                            10 Christopher C. Wheeler (SBN 224872)
                               FARELLA BRAUN + MARTEL LLP
                            11 235 Montgomery Street, 17th Floor
                               San Francisco, CA 94104
                            12 Telephone: (415) 954-4400
                               Facsimile: (415) 954-4480
                            13 cwheeler@fbm.com

                            14 Attorneys for Plaintiff Pacific Steel Group

                            15

                            16                                UNITED STATES DISTRICT COURT
                            17                               NORTHERN DISTRICT OF CALIFORNIA
                            18                                      OAKLAND DIVISION
                            19 PACIFIC STEEL GROUP,                            Case No. 4:20-cv-07683-HSG
                            20                  Plaintiff,                     STIPULATION AND ORDER FOR
                                                                               LEAVE FOR PLAINTIFF PACIFIC
                            21            v.                                   STEEL GROUP TO FILE AN
                                                                               OMNIBUS OPPOSITION TO THE
                            22 COMMERCIAL METALS COMPANY, et al.,              MOTIONS TO DISMISS OF THE CMC
                                                                               DEFENDANTS AND DEFENDANT
                            23                  Defendants.                    DANIELI
                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    STIPULATION AND ORDER FOR LEAVE TO FILE OMNIBUS OPPOSITION BRIEF
                                    Case No. 4:20-cv-07683-HSG
                                      Case 4:20-cv-07683-HSG Document 52 Filed 01/19/21 Page 2 of 5




                               1                                            STIPULATION

                               2          Pursuant to Civil Local 7-12, the parties, by and through their respective counsel, request

                               3 that the Court enter the parties’ stipulation below to grant Plaintiff Pacific Steel Group (“Pacific

                               4 Steel”) leave to file an omnibus opposition brief of no more than 40 pages to the motions to

                               5 dismiss filed by Defendants Commercial Metals Company, CMC Rebar, CMC Steel US, LLC,

                               6 and CMC Rebar West (collectively, “CMC Defendants”) and Defendant Danieli Corporation.

                               7          WHEREAS, on December 31, 2020, Defendant Danieli Corporation filed a motion to

                               8 dismiss Pacific Steel’s complaint (Dkt. 39);

                               9          WHEREAS, on December 31, 2020, the CMC Defendants filed a separate motion to

                            10 dismiss Pacific Steel’s complaint (Dkt. 40);

                            11            WHEREAS, pursuant to Local Rule 7-4(b), Pacific Steel is permitted to file a 25-page

                            12 opposition to Defendant Danieli Corporation’s motion to dismiss and a 25-page opposition to the

                            13 CMC Defendants’ motion to dismiss, for a total of 50 pages;

                            14            WHEREAS, Pacific Steel believes that filing a single opposition brief will avoid

                            15 repetitiveness and will allow Pacific Steel to present all relevant issues to the Court in as

                            16 straightforward a manner as possible;

                            17            WHEREAS, instead of filing two separate briefs totaling up to 50 pages, Pacific Steel has

                            18 agreed to file a single opposition brief not to exceed 40 pages; and

                            19            WHEREAS, Pacific Steel’s deadline to file its brief(s) in opposition to the two motions to

                            20 dismiss is January 28, 2021 (Dkt. 33).

                            21            Therefore, IT IS HEREBY AGREED AND STIPULATED that:

                            22            1,     Pacific Steel may file a single brief in opposition to the motions to dismiss filed by

                            23 Defendant Danieli and the CMC Defendants; and

                            24            2.     Pacific Steel’s opposition brief shall not exceed 40 pages.

                            25

                            26

                            27

                            28                                                     2
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
                                    STIPULATION AND ORDER FOR LEAVE TO FILE OMNIBUS OPPOSITION BRIEF
 San Francisco, California 94104
         (415) 954-4400
                                    Case No. 4:20-cv-07683-HSG
                                       Case 4:20-cv-07683-HSG Document 52 Filed 01/19/21 Page 3 of 5




                               1 Dated: January 19, 2021           FARELLA BRAUN + MARTEL LLP

                               2

                               3                                   /s/ Christopher C. Wheeler
                                                                   Christopher C. Wheeler
                               4
                                                                   Attorneys for Plaintiff Pacific Steel Group
                               5

                               6
                                    Dated: January 19, 2021        MORRISON & FOERSTER LLP
                               7

                               8

                               9                                   /s/ Bonnie Lau
                                                                   Bonnie Lau
                            10
                                                                   Attorneys for Defendants
                            11                                     COMMERCIAL METALS COMPANY;
                                                                   CMC STEEL FABRICATORS, INC.;
                            12                                     CMC STEEL US, LLC; and Gerdau Reinforcing Steel
                            13

                            14 Dated: January 19, 2021             DLA PIPER LLP (US)
                            15

                            16                                     /s/ Michael S. Pullos
                                                                   Michael S. Pullos
                            17
                                                                   Attorneys for Defendant
                            18                                     DANIELI CORPORATION
                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28                                               3
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
                                    STIPULATION AND ORDER FOR LEAVE TO FILE OMNIBUS OPPOSITION BRIEF
 San Francisco, California 94104
         (415) 954-4400
                                    Case No. 4:20-cv-07683-HSG
                                       Case 4:20-cv-07683-HSG Document 52 Filed 01/19/21 Page 4 of 5




                               1                                       FILER’S ATTESTATION

                               2           Pursuant to Civil L. R. 5-1(i)(3), regarding signatures, I hereby attest that concurrence in
                               3
                                    the filing of this document has been obtained from all of the signatories above.
                               4
                                    Dated: January 19, 2021                      /s/ Christopher C. Wheeler
                               5                                                 Christopher C. Wheeler
                               6

                               7

                               8

                               9

                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28                                                      4
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
                                    STIPULATION AND ORDER FOR LEAVE TO FILE OMNIBUS OPPOSITION BRIEF
 San Francisco, California 94104
         (415) 954-4400
                                    Case No. 4:20-cv-07683-HSG
                                        Case 4:20-cv-07683-HSG Document 52 Filed 01/19/21 Page 5 of 5




                               1                                                ORDER

                               2             PURSUANT TO THE STIPULATION, the Court hereby ORDERS that (1) Plaintiff may
                               3 file a single brief in opposition to the motions to dismiss filed by Defendant Danieli and by the

                               4 CMC Defendants; and (2) Plaintiff’s opposition brief shall not exceed 40 pages.

                               5
                                    IT IS SO ORDERED.
                               6
                                    Dated: January 19, 2021
                               7
                                                                                 Honorable Haywood S. Gilliam, Jr.
                               8                                                 United States District Judge
                               9

                            10

                            11

                            12      39522\13882733.1


                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28                                                    5
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
                                    STIPULATION AND ORDER FOR LEAVE TO FILE OMNIBUS OPPOSITION BRIEF
 San Francisco, California 94104
         (415) 954-4400
                                    Case No. 4:20-cv-07683-HSG
